Citation Nr: 1404071	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, chronic fatigue syndrome, headaches, gastrointestinal disability, and muscle spasm, to include as qualifying chronic disabilities under the provisions of 38 C.F.R. § 3.317 (2013).

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rick Little


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1992.

In a June 2009 decision, the Board of Veterans' Appeals (Board) denied entitlement to service connection for PTSD, as well as entitlement to service connection for undiagnosed illnesses from Gulf War syndrome with symptoms of skin disability, fatigue, headaches, gastrointestinal disability, and muscle spasm.  The Board also denied entitlement to TDIU.  The Veteran and his representative appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2010, the Veteran's agent and VA filed a Joint Motion for Remand (JMR) of the Board's decision for adjudication.  The Court granted the JMR the same month and remanded the case to the Board for compliance with its instructions.

In August 2010 and February 2011, the Board remanded the case for further development.

For reasons which will be set forth below, the matter is once again REMANDED
REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In a brief submitted to the Board in February 2011, the Veteran's representative requested that the RO arrange a comprehensive VA medical examination for the Veteran, who resides permanently in Mexico.  The representative did not provide an updated address for the Veteran.  In February 2011, the Board remanded the case for additional development, including VA examinations.  The RO attempted to schedule the Veteran for a VA examination in January, April, and July 2013; however, the Long Beach VAMC cancelled the requests because the Bloomington, California address of record was incorrect.  

In June 2013, the RO sent a letter to the Veteran's representative requesting a current address and phone number for the Veteran.  In September 2013, the RO also sent a letter to the Veteran at the Bloomington, California address of record.  No response was received from either the Veteran or his representative regarding an updated mailing address.  In September 2013, the RO attempted to schedule the Veteran for an examination based on the Bloomington, California address of record.  A courtesy copy of the exam notice was sent to the Veteran's representative.  In October 2013, the Veteran apparently refused an examination at the Loma Linda VAMC in California.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits, however, the duty to assist is not a one-way-street, and the Veteran must participate to the extent possible to obtain needed evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, neither the Veteran nor his Agent have provided VA with a current address of residence in Mexico, although the fact that the Veteran "refused" an examination in October 2013 indicates that VA was able to contact the Veteran as late as October 2013, so VA must have some current contact information for the Veteran.  In any event, the Veteran and/or his Agent must notify VA of his current address.  The Board notes that the Veteran's obligations include keeping VA apprised of his current address.  This claim is once again remanded for the Veteran and/or his Agent to provide VA with a current address and, if they do so, for VA to schedule an examination for the Veteran.  If the Veteran refuses to attend an examination scheduled in the United States, VA must determine if the Veteran meets the criteria for an examination request pursuant to M21-1MR, III.iv.3.A.1.h (Handling Examination Requests for Foreign Resident Beneficiaries).
Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain the Veteran's current mailing address.  Document all requests in the claim file.

2.  The RO/AMC should afford the Veteran a VA Gulf War Guidelines Examination to determine the etiology of the Veteran's reported symptoms of skin problems, fatigue, headaches, gastrointestinal symptoms, and muscle spasms.  The entire claims file should be reviewed by the examiner.  A complete history of each claimed disorder should be obtained from the Veteran.  All necessary tests and studies should be performed, and all findings must be reported in detail.  The examiner should follow the established protocol for qualifying chronic disabilities under 38 C.F.R. § 3.317.  The examiner must comment as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any of the diagnosed disabilities are etiologically related to the Veteran's period of active service.  If the symptoms cannot be attributed to a known diagnosis, this must be explicitly stated in the examination report.  Any opinions expressed must be accompanied by a complete rationale.  

3.  The Veteran should be accorded an examination by a VA psychologist or psychiatrist for the purpose of determining the nature and etiology of any claimed psychiatric disability, to include PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed, and all findings should be reported in detail.  Based on the examination findings, as well as a review of the record, the examiner is requested to render an opinion as to whether the Veteran has a chronic acquired psychiatric disability, to include PTSD, that is etiologically related to his active service.  If PTSD is diagnosed in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), the examiner must identify the stressor (or stressors) upon which the diagnosis of PTSD was made.  A complete rationale for any opinion expressed should be provided.

4.  The RO/AMC should then review the claim file and ensure that the foregoing development actions have been conducted and completed to the extent possible, and that no other notification or development action is required.  If further action is required, this should be undertaken prior to further claim adjudication.

5.  The claims should then be readjudicated.  If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and be afforded an appropriate period of time in which to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



